DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/18/2021, pages 9-16 pertaining to the U.S.C. 103 and U.S.C. 112 rejections have been fully considered but they are not persuasive. 
Applicant’s arguments state that a “seal gap” implies an associated seal, however, applicant’s disclosure does not appear to provide any support for any seal that provides a seal gap. See new U.S.C. 112(a) rejections.
The U.S.C. 112(b) rejections are maintained because it remains unclear how this limitation should be interpreted. Is a seal structure implicitly claimed? If so where/what is it, and where is its support in the disclosure? The drawings do not show any seal, and applicant’s PTFE guide ring is not disclosed to have any sealing function. Applicant could simply revise “seal gap” to read –gap—to remedy both the 112(a) and 112(b) issues.
The amendments to claim 12 raise new issues because of what appears to be a mistake with the recitation “a pressure-tight housing having a first diameter”. This limitation does not make sense when combined with the other structures having a second and third diameter larger than the first diameter when they are supposed to be inside the pressure-tight housing. To be consistent with the other independent claims, examiner believes “a head having a first diameter” was what applicant intended amendment.
Applicant’s claimed limitations pertaining to the positioning of the guide strip, pressure-relief grooves, and connection ducts all appear to be mere design choice because they are not disclosed in the specification to be for any stated purpose or solve any stated problem. Since the use of pressure relief grooves and PTFE guide rings on pistons sliding within a cylinder housing are techniques already known in the art as evidenced by the prior art, and are used in the same manner as disclosed by applicant, the claimed invention appears to be obvious to a person of ordinary skill in the art at the 
Design choice applies when old elements in the prior art perform the same function as the now claimed structures. See In re Kuhle, 526 F.2d 553, 555 (CCPA 1975) (use of claimed feature solves no stated problem and presents no unexpected result and “would be an obvious matter of design choice within the skill of the art”).
The claimed features that are argued by applicant as not being disclosed in the prior art solves no stated problem and presents no unexpected result and would be an obvious matter of design choice within the skill of the art. 
Applicant’s arguments on page 14-15 state that the prior art “throttle” in the connection duct does not disclose that the throttle is narrower than the other connection duct, and is not inherently narrower. Examiner disagrees because Schmidt’s drawing shows two equal sized connection ducts 12. If one were to place a throttle in the form of a throttling orifice in one of the connection ducts, then it must be narrower than the connection ducts shown in the drawing, or else it would not be a throttle. An orifice is a known throttle element that would have been obvious to one of ordinary skill in the art to use.
Applicant's remarks filed 02/10/2021 on page 12 assert that "it is apparent from the Figure of Allinquant that the spacing rings 12 and 13 of Allinquant act as seals", but does not explain why and does not rely on any description in Allinquant to support this assertion. Allinquant does not explicitly state that guide rings have a sealing function. It is not readily apparent that these guide rings would function as seals since there would be leakage past these guide rings. Without the use of a suitable sealing material and sealing configuration such as adequate contact pressure, there is no reason to believe spacing rings 12 and 13 would act as seals when they are not disclosed as seals. This is the same for applicant’s invention, as there is no reason to believe applicant’s guide ring would act as a seal when it is not disclosed to be one. If applicant argues that applicant’s guide ring is a seal, then Allinquant’s guide ring would also be considered a seal, and would read on applicant’s claimed invention.
Applicant's remarks state that Schmidt teaches away from using seals, but the proposed combination in the previous office action only implements spacing rings, not 
Applicant's remarks state that Edwards does not maintain any gap between the piston head and cylinder wall, and it is not apparent from teachings of either reference how the proposed modification would maintain the purported function of either reference. The final rejection dated 12/09/2020, pages 2-4 addresses this in the response to arguments section and has explained that the teachings of both Allinquant and Edwards would perform in the same original manner as disclosed when implemented into Schmidt.
Edwards teaches grooves on the circumferential surface of a piston body. Schmidt is modified to include grooves on the circumferential surface of its piston body. The implemented grooves on the modified piston of Schmidt would still function as grooves as taught by Edwards, regardless of whether there is a gap between the circumference of the piston and the cylinder wall. The existence of the grooves provides additional space for fluid to flow around the piston, and this happens regardless of if there is a small gap between the piston head and cylinder wall. ‘

    PNG
    media_image1.png
    196
    125
    media_image1.png
    Greyscale

Allinquant teaches guide rings positioned near both axial ends of the piston. Schmidt is further modified to include guide rings guide rings positioned near both axial ends of the piston body. These guide rings would still function as guide rings that reduce friction by forming a small gap between the inner cylinder wall and the piston such that only the low-friction guide rings make contact with the inner cylinder wall. The previous modification by Edwards does not detract from the modification by Allinquant, and vice versa. These are two separate modifications that each have their own taught benefits and would not prevent the other modification from occurring.

    PNG
    media_image2.png
    273
    379
    media_image2.png
    Greyscale

Applicant's new amended limitations in claims pertaining to the relative positioning of the grooves, connection ducts, and guide strip appear to be rendered obvious due to the manner of implementation of the spacing rings as taught by the teaching references Edwards and Allinquant and obvious design choice.
The primary reference discloses a piston body as shown below:


    PNG
    media_image3.png
    329
    338
    media_image3.png
    Greyscale

Schmidt has a piston body with through holes from one side to the other side of the piston body. When modifying the piston body of Schmidt in a manner consistent to as disclosed by Edwards and Allinquant, would result in something akin to as seen below. The resulting piston as shown below is a crude representation of the modified piston of Schmidt in view of Edwards and Allinquant when adhering to the taught configurations of the teaching references.


    PNG
    media_image4.png
    747
    778
    media_image4.png
    Greyscale

Applicant’s remarks filed 07/18/2021 on page 13 states that there is no disclosure, teaching or suggestion of maintaining a first connection duct between the first end of the housing and a pressure-relief groove during the entire operation of the module while also locating the second connection duct between the second end and the pressure relief groove during at least a portion of the operation. Examiner agrees that these features are not explicitly disclosed, however, in light of the combination of teachings from the prior art and the resulting modified piston when adhering strictly to the taught configurations, the resulting modified piston appears to render obvious these claimed features. Applicant’s own disclosure does not provide any reasoning for these 
Applicant has amended the specification to explicitly discuss channel 6 being narrower than channel 5, however, there is no disclosed reason or benefit for such a feature. As there is no disclosed reason for this feature, this appears to be a design choice as discussed previously. 
Applicant’s remarks state that the office action relies on an inherency argument, but examiner disagrees. Examiner has not relied on inherency but rather obviousness. Applicant’s claims do not require the entirety of one channel to be narrower than the other, therefore, a small portion of one channel being narrower than the other would read on applicant’s claim 33 limitation. Since Schmidt already discloses a rationale for use of a throttle element in one of the channels, it would appear to be obvious to implement a throttle in the form of an orifice in one of the channels, and by using a throttle, at least a section of the channel would be narrower than the other channel because the as originally shown, both channels are the same diameter and implementing any throttling orifice would make one section of one channel narrower than the other. A throttle element is sufficiently broad enough to encompass a well-known throttle structure such as an orifice that restricts flow; and in order to restrict flow relative to the shown channel’s diameter sizes, a relatively narrower section in one of the channels that forms the throttle must be present if implemented in the channel. Schmidt discloses the pair of ducts as being having the same diameter from the drawings, therefore implementing any type of orifice/throttle would cause at least a portion of one of the channels to be narrower than the other.

"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton."KSR, 550 U.S. at 421,82 USPQ2d at 1397. "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."ld. at 418, 82 USPQ2d at 1396.


The Spangler decision affirmed an examiner’s obviousness rejection determining that claimed relative lengths and locations of two claimed components were a matter of obvious design choice. The Board explained that since the specification did not suggest that the relative lengths or locations were critical to the claimed invention, variations of such was a matter of design choice.  Ex parte Spangler, Appeal No. 2018-003800 (Feb. 20, 2019).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-8, 11-14, 19, 22-23, 25 and 28-35 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described 
Regarding claims 1, 12, and 35, applicant’s disclosure fails to provide adequate written support for the “seal gap” limitation in accordance with applicant’s arguments stating that the an associated seal is implied with this limitation. This limitation was introduced in the June 25, 2020 claims amendments and is now deemed to constitute new matter upon further consideration. The only mention of a “seal gap” is on page 3 in the specification filed on 06/19/2018 without any specific discussion of any seal. There is no discussion of any seal in applicant’s claimed device nor is one shown in applicant’s drawings. The disclosure does not state that the guide strip functions as a seal and therefore one of ordinary skill in the art would not have any reason to believe that the guide strip that is formed of PTFE is a seal. 
The dependent claims fail the written description requirement because they depend from an independent claim that fails the written description requirement.
Applicant should simply revise “a seal gap” to read –a gap— to overcome this issue.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-8,11-14,19, 22-23, 25 and 28-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 35, last line, “a second connection duct that is narrower than the second connection duct” does not make sense. Examiner believes this should read –a second connection duct that is narrower than the first connection duct--
All dependent claims are indefinite because they depend from indefinite independent claim 1 or 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8,11-14,19, 22-23, 25 and 28-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2013/0277190), hereinafter ’Schmidt’, in view of Edwards (US 2765731) and Allinquant (US 3168301).

Schmidt does not disclose: a guide strip fastened to a circumference of the head, wherein the guide strip is configured to contact an inner wall of the housing during an operation of the accumulator module to maintain a seal gap between the circumference of the head and the inner wall, wherein a diameter of the head is less than a diameter of the guide strip and less than a diameter of the inner wall; and at least one pressure-relief groove in the head, wherein the at least one pressure- relief groove is disposed around the circumference of the head; wherein the guide strip is maintained between the second end of the housing and the pair of connection ducts when the accumulator piston is in contact with the first end of the housing, wherein the highly pressurized fluid is located in the seal gap between the inner wall of the housing and the head of the accumulator piston during the operation of the accumulator module.
However, Edwards discloses a device in which a piston slides within a fluid cylinder similar to Schmidt and the present application, and therefore constitutes analogous art. Edwards teaches a piston 17 with circumferential grooves 54 in one embodiment in Fig, 13 and an equivalent embodiment with a helical groove 58 in Fig, 15, as well as other equivalent embodiments in Figs. 8-15, and therefore establishes that helical grooves, circumferentially parallel grooves, and etc. are obvious equivalents 
Since providing hydraulic pressure balance, lubrication, and preventing binding and sticking is deemed beneficial to reduce wear caused by frictional engagement between the piston and cylinder, it would have been obvious to one of ordinary skill in the art at the time the Invention was filed to have modified the piston head of Schmidt to have implemented at least one pressure relief groove disposed around the circumference of the piston head as taught by Edwards.
The primary reference Schmidt discloses the second connection duct (Schmidt, ducts 11, 12) already and the modifying reference Edwards is only relied upon to teach the at least one pressure relief groove disposed around the circumference of the head of the piston. When implementing the pressure relief grooves as seen in Edwards, the grooves would be positioned along the axial length of the head of the piston in the middle area of the piston of Schmidt (consistent with Edwards’ grooves 54 that are along the axial length of piston 17) for the purpose of providing hydraulic balance and pressure lubrication that assures free piston movement and prevents binding, sticking and cocking (Edwards Col. 1 lines 37-48). It should also be noted that applicant’s ’‘pressure-relief grooves are merely circumferential grooves on the periphery of the piston, therefore any groove that matches what applicant has disclosed, that is located on the periphery of the piston will serve a "pressure-relief groove because applicant’s claimed structure and the prior art’s structure are the same, and therefore the same effect is expected.
The combination of Schmidt and Edwards does not disclose a guide strip fastened to a circumference of the head, wherein the guide strip is configured to contact an inner wall of the housing during an operation of the accumulator module to maintain a seal gap between the circumference of the head and the inner wall, wherein a diameter of the head is less than a diameter of the guide strip and less than a diameter 
However, Allinquant discloses a piston cylinder device in which the piston reciprocates within the fluid cylinder housing device similar to Schmidt and the present application and therefore constitutes analogous art. Allinquant teaches that it is beneficial to avoid any form or metal-to-metal friction and teaches to use guide rings 12, 13 made of polytetrafluoroethylene which has extremely low coefficient of friction to form a small gap between the piston and the inner wall of the cylinder (Allinquant, Col. 1 lines 28-46, Col. 2 lines 29-50). One of ordinary skill in the art would recognize that avoiding metal-to-metal contact friction would result in decreased wear on the piston body, thus increasing durability. Allinquant teaches wherein the guide strip is configured to contact an inner wall of the housing during an operation of the device to maintain a seal gap between the circumference of the head and the inner wall, wherein a diameter of the head is less than a diameter of the guide strip and less than a diameter of the inner wall (claimed relative diameters of structures are apparent from Allinquant Figures, note the gap between the piston body 1 and the inner wall of cylinder 2, with guide rings 12, 13 maintaining the gap), such that the highly pressurized fluid is located in the seal gap between the inner wall of the housing and the head of the accumulator piston during the operation of the accumulator module (the use of a guide strip creates the gap between the inner wall of the housing and the head of the accumulator piston into which highly pressurized fluid flows into during operation of the accumulator module).
Since removing friction from metal-metal contact in reciprocating piston cylinder devices is beneficial for less wear, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Schmidt in view of Edwards to have used guide strips on the piston head near the axial ends of 
In light of the combination of Schmidt, Edwards, and Allinquant, the resulting device of Schmidt would have a modified piston head that has a plurality of circumferential grooves positioned along the axial length of the piston as taught by Edwards and would also have guide strips near both axial ends of the piston head or a single guide strip positioned so that no metal-to-metal contact occurs between the piston and cylinder as taught by Allinquant, both modifications implemented for the purpose of an improved piston with decreased friction. This modified piston of Schmidt would result in having the highly pressurized fluid being located in the implemented gap between the inner wall of the housing and the head of the accumulator piston due to the guide strip(s) (in light of the modification by Allinquant) during the operation of the accumulator module of Schmidt, and the modified device would also have a guide strip (left guide strip on the modified piston of Schmidt as seen above) is maintained between the second end of the housing and the pair of connection ducts when the accumulator piston is in contact with the first end of the housing.
All of applicant’s limitations pertaining to the relative positioning of the connection ducts relative to the pressure-relief grooves and the guide strip are rendered obvious by the prior art as a mere matter of design choice because they are not disclosed to be for any stated purpose or solve any stated problem. The combination of prior art renders obvious the use of all claimed structures, and would have been a mere matter of design choice in the manner of implementation of specific locations of the guide strip and pressure-relief grooves on the piston head because the modified device as a whole would still function the same as the claimed invention.
Since applicant has not disclosed that having ‘the pair of connection ducts comprising a first connection duct maintained between the first end of the housing and the at least one pressure-relief groove during the entire operation of the accumulator 

The combination of Schmidt, Edwards, and Allinquant further renders obvious the following claims:
6. The accumulator module as claimed in claim 1, wherein the guide strip is disposed so as to be parallel with the at least one pressure-relief groove (implemented guide strips from Allinquant are oriented to be strictly in the circumferential direction, which are parallel to the implemented grooves of Edwards that are oriented strictly in the circumferential direction in Edwards Figs, 11, 13).
7. The accumulator module as claimed in claim 1, wherein the guide strip comprises polytetrafluoroethylene (Allinquant Col. 2 lines 29-34, the guide rings are formed of PTFE, which have been implemented into Schmidt).
13. The hydromechanical spring-loaded drive as claimed in claim 12, wherein the at least one pressure-relief groove comprises at least two pressure-relief grooves of the same geometric design in the head of the accumulator piston, so as to run in a circumferential direction of said head and so as to have the same spacing from one another (Edwards, Fig. 13, 11, show the same geometric design and uniform spacing for the grooves, which are implemented into the piston of Schmidt).

19. The hydromechanical spring-loaded drive as claimed in claim 12 wherein the guide strip in relation to the at least one pressure-relief groove is disposed on the head of the accumulator piston so as to be disposed within the housing between the at least one pressure-relief groove and the second end of the housing (in light of Allinquant, the guide rings would be located near the both axial ends of the piston head, and in light of the teachings of Edwards, the plurality of grooves would be disposed along the axial length of the piston as seen in Edward’s Figures, therefore this configuration would result in at least one guide ring being disposed on the head of the accumulator piston so as to be disposed within the housing between the at least one pressure-relief groove and the second end of the housing; see also previous design choice rejection discussion).
22. The hydromechanical spring-loaded drive as claimed in claim 12, wherein the closure cover is configured to axially guide the accumulator piston (Schmidt, paragraph [0030] cover 20 axially guides piston 30, 31).
25. The hydromechanical spring-loaded drive as claimed in claim 12, wherein a first distance between one of the pair of connection ducts and the closure cover is less than a second distance between at least one pressure-relief groove and the closure cover during the operation of the accumulator module (Schmidt, connection duct 12 is closer to cover 20 than at least one pressure relief groove implemented on the head of piston 31 In light of Edwards, when the piston of Schmidt is in its left-most position and the position seen in Schmidt Fig. 2 when the piston is moving towards the right; it should be noted that applicant has not defined what is required to occur during the accumulator module “operation”; see also previous design choice rejection discussion).



31. The hydromechanical spring-loaded drive as claimed in claim 30, wherein the other of the pair of connection ducts is between the first end of the housing and the at least one pressure-relief groove during another portion of the operation of the accumulator module (applicant has not defined what occurs "during operation” of the accumulator module, therefore the piston movement in either direction in the cylinder meets the limitation of “during operation of the accumulator module; the combination of Schmidt, Edwards, and Allinquant renders obvious this limitation because when the piston is in the position as seen in Schmidt Fig, 2, the ‘other of the pair of connection ducts' 11 of Schmidt is between the first end of the housing (where reference character 20 points to) and the at least one pressure relief groove implemented on the piston head of Schmidt due to the location of the piston head seen in Schmidt Fig. 2; see also previous design choice rejection discussion).


Regarding claim 32, the combination of Schmidt, Edwards, and Allinquant renders obvious hydromechanical spring-loaded drive as claimed in claim 14, 
Schmidt does not disclose radial bores in communication with the axial bore in the piston, or at least one radial bore portion substantially perpendicular to the axial bore portion, wherein the at least one axial bore portion is configured to allow the highly pressurized fluid to flow between the base of the housing and the at least one radial bore portion, and wherein the at least one radial bore portion is configured to allow the highly pressurized fluid to flow between the at least one axial bore portion and at least one of the pair of connection ducts
However, previously discussed reference, Edwards, also discloses radial passages (Edwards 52, 58) connected to axial passages (Edwards 53, 57) within the piston in fluid communication with the circumferential grooves (Edwards, Fig. 8-13) and teaches that this allows for the grooves to transmit oil to the periphery of the piston to balance lateral pressure and effect lubrication (Edwards Col. 5 lines 27-50);
Since balancing lateral pressure is beneficial, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Schmidt in view of Edwards and Allinquant to have also used at least one radial bore with at least one radial bore portion substantially perpendicular to the axial bore portion, wherein the at least one axial bore portion is configured to allow the highly pressurized fluid to flow between the base of the housing and the at least one radial bore portion as taught by Edwards, which would result in the device of Schmidt to be configured such that the at least one radial bore portion is configured to allow the highly pressurized fluid to flow between the originally disclosed at least one axial bore portion of Schmidt and at least one of the pair of connection ducts.

Regarding claim 33 and 35, the combination of Schmidt, Edwards, and Allinquant renders obvious the accumulator module as claimed in claim 1, and further renders obvious the limitation wherein a first connection duct of the pair of connection ducts is narrower than a second connection duct of the pair of connection ducts (Schmidt, paragraph [0036] discloses “the flow rate through at least one of the sub-channels 11, 12 can be set by means of a throttle element", therefore It would have 

Regarding claim 34, the combination of Schmidt, Edwards, and Allinquant renders obvious the accumulator module as claimed in claim 33, and further renders obvious the limitation wherein the first connection duct is located between the second connection duct and the first end of the housing (Schmidt, paragraph [0036] discloses “the flow rate through at least one of the sub-channels 11, 12 can be set by means of a throttle element”, it would have been obvious to one of ordinary skill in the art to have used a throttle in duct 12 and/or 11 with an obvious to try rationale because the disclosure of Schmidt teaches that the throttle may be in “at least one of the subchannels 11,12, meaning duct 11, or duct 12, or both ducts 11 and 12 may include a throttle element to control the flow rate into the piston chamber; one of ordinary skill in the art would recognize the finite number of exemplary embodiments captured by the disclosure of Schmidt and would be motivated to Implement any of the exemplary embodiments having throttles, including wherein the throttle is positioned in duct 11 which would meet applicant’s limitation of having a narrower first connection duct located between the second connection duct and the second end of the housing; implementing a throttle in duct 11 would allow the flow rate through duct 11 to be set as taught by Schmidt; see also previous design choice rejection discussion).

Further, since applicant has not disclosed that having a narrower first connection duct located between the second connection duct and the second end of the housing solves any stated problem or is for any particular purpose and it appears that 
Regarding claims 2, 3, 8, 11, 23, 28, 29, (all other dependent claims) see rejections to claims 13, 14, 19, 22, 25, 30, 31, 32, for equivalent/identical claim limitation mapping and discussion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dustin T Nguyen whose telephone number is (571)270-0163.  The examiner can normally be reached on M: 9am-6pm; T-Th: 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        August 5, 2021